DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 8 recites the limitation "the open end" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Pat. No. 5,800,770).
Regarding claim 1, Smith discloses a process for producing a tube (F, FIG. 1; col. 3, lines 3-33) comprising: 
forming a blow-molded article, said blow-molded article including (i) a head portion (molded finish 10), and (ii) a tube portion (wall 11) integral with said head portion; and 
removing a bottom portion of said blow-molded article (E, FIG. 1; col. 3, lines 3-33).
Regarding claim 2, Smith discloses further comprising applying a label to at least the tube portion (label applied by heat transfer or pressure-sensitive, col. 3, lines 28-33; FIG. 1).
Regarding claim 3, Smith discloses wherein the label is chosen from a shrink sleeve label, a pressure sensitive label, and a heat transfer label (label applied by heat transfer or pressure-sensitive, col. 3, lines 28-33; FIG. 1).
Regarding claim 5, Smith discloses further comprising closing the open end of the tube portion following removal of the bottom portion of the blow-molded article (F, FIG. 1; col. 3, lines 3-33).
Regarding claim 7, Smith discloses wherein applying the label to at least the tube portion occurs prior to removing the bottom portion of said blow-molded article (B, C, and D of FIG. 1; col. 3, lines 3-33).
Regarding claim 8, Smith discloses further comprising closing the open end of the tube portion following removal of the bottom portion of the blow-molded article (D, E, and F of FIG. 1; col. 3, lines 3-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. as applied to claim 1 above, and further in view of Kontz (US 2007/169874 A1).
Regarding 4, Smith does not expressly teach wherein said label is a shrink sleeve label, and includes a heat shrinkable pressure sensitive polyolefin label substrate. However, Kontz teaches a label material (24) made of foam polystyrene as well as other heat shrinkable material that may be used ([0031]). Further, container C of FIG. 3 is shown after heating and shrinking the sleeve to form a label L attached to container C ([0034]). It would have been obvious to one . 

Claims 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. as applied to claim 1 above, and further in view of Bolouri et al. (US 2009/0315315 A1).
Regarding claims 6 and 9, Smit does not teach wherein the label is applied to the tube portion and at least a portion of the head portion of the blow-molded article. However, Bolouri teaches that a “label may substantially cover the entire bottle, i.e., from the bottom of the body all the way to the top of the neck [i.e., head portion], with the label being partially or completely removable” ([0016]-[0017]; FIGS. 1-4). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the label of Smith to cover the head portion, tube portion, and bottom portion of the tube in order to facilitate space on the label for the bottle’s manufacturer as well as coupons, prize entry tickets, games, riddles , or other types of entertainment ([0017]). 
Regarding claim 10, Smith teaches a process for producing a decorated article (F, FIG. 1; col. 3, lines 3-33), comprising: 
forming a blow-molded article, said blow-molded article including (i) a head portion (molded finish 10), (ii) a body portion (wall 11) integral with said head portion (beveled portion between wall 11 and molded finish 10/threaded part, FIG. 1; see also FIGS. 3-4; col. 3, lines 3-33), and (iii) a bottom surface (bottom wall 12, FIGS. 1-6; col. 3, lines 3-33); and 

Smith does not teach that the label contacts at least a portion of said head portion, said body portion, and said bottom surface. However, Bolouri teaches that a “label may substantially cover the entire bottle, i.e., from the bottom of the body all the way to the top of the neck [i.e., head portion], with the label being partially or completely removable” ([0016]-[0017]; FIGS. 1-4). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the label of Smith to cover the head portion, tube portion, and bottom portion of the tube in order to facilitate space on the label for the bottle’s manufacturer as well as coupons, prize entry tickets, games, riddles , or other types of entertainment ([0017]).
Regarding claim 11, Smith teaches wherein the label is chosen from a shrink sleeve label, a pressure sensitive label, and a heat transfer label (label applied by heat transfer or pressure-sensitive, col. 3, lines 28-33; FIG. 1; generally, col. 3, lines 3-33).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Bolouri et al. as applied to claim 10 above, and further in view of Kontz (US 2007/169874 A1).
Regarding 12, the references as combined do not expressly teach wherein said label is a shrink sleeve label, and includes a heat shrinkable pressure sensitive polyolefin label substrate. However, Kontz teaches a label material (24) made of foam polystyrene as well as other heat shrinkable material that may be used ([0031]). Further, container C of FIG. 3 is shown after heating and shrinking the sleeve to form a label L attached to container C ([0034]). It would have . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKillip shows an integrally formed blow-molded container similar to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745